Citation Nr: 0631418	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In July 2006, the veteran testified before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.


FINDING OF FACT

Hypertension is not causally related to or chronically 
worsened by a service-connected disability.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.   

VA provided post adjudication VCAA notice in a letter dated 
in October 2004.  The appellant was told of the requirements 
to establish a successful claim, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  An additional VCAA letter was sent to the 
appellant in March 2006, providing the veteran with notice 
regarding assignment of disability ratings and effective 
dates.

While the notice did not comply with the requirement that 
notice precede the initial unfavorable adjudication, the 
October 2004 letter from the RO cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  The claim was readjudicated after he received all 
critical notice and had opportunity to respond (See January 
2005 supplemental statement of the case).  Indeed, the 
veteran did submit additional evidence and argument by his 
testimony at the July 2006 Board hearing and the statement by 
his representative dated in June 2006.  For these reasons, 
the veteran has not been prejudiced by timing of the 38 
U.S.C.A. § 5103(a) notice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service medical records are associated with the claims file, 
as are medical reports and records from VA and from private 
medical treatment providers.  The veteran was afforded an 
appropriate VA medical examination is March 2003.  All 
records for which the veteran sought VA assistance in 
obtaining have been obtained.  The veteran stated at the July 
2006 hearing that he had additional records from a Dr. B, 
that he would submit to VA in support of his claim.  During 
the hearing, the Board inquired whether 60 days would give 
the veteran sufficient time to obtain and submit these 
additional records.  The veteran agreed that sixty days was 
sufficient and the Board held the case open for that period 
of time.  Sixty days have elapsed since the July hearing and 
no additional evidence has been received.  

The Board finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice or duty 
to assist requirements of the VCAA.

The veteran contends that his current hypertension was caused 
by his service connected diabetes mellitus.  The veteran was 
granted service connection for diabetes mellitus in a July 
2002 rating decision.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for  
aggravation of a preexisting injury suffered or disease  
contracted in line of duty, in active military service.  38  
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases, such as hypertension, will be 
presumed if manifest to a compensable degree within the year 
after service.  38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Further, if a 
service-connected disability aggravates a nonservice-
connected disability, service connection may be granted for 
increment in severity of the nonservice-connected disability 
attributable to service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

During the July 2006 Board hearing, the veteran testified 
that hypertension was first diagnosed in September 2002.  
Service medical records contain no evidence of hypertension 
or blood pressure readings higher than 120 systolic and 66 
diastolic.  The first diagnosis of hypertension is found in a 
March 2003 VA examination report, over 3 decades after 
separation from service.  Although not specifically raised by 
the veteran, the Board observes that service connection for 
hypertension, on a direct basis, whether presumptive or 
otherwise, is not warranted.

The veteran asserts that he suffers from hypertension 
secondary to service connected diabetes mellitus.  In his May 
2004 notice of disagreement, the veteran asserted that his 
hypertension was caused by his diabetes because he had been 
diagnosed with hypertension three years after he was 
diagnosed with diabetes and because the Agent Orange 
examination form showed that one of the conditions noted as 
part of an Agent Orange examination was hypertension.

In support of his claim for service connection, the veteran 
has provided medical opinions from two physicians, Dr. F.C.P 
and Dr. J.A.C.  In a letter dated in May 2004, Dr. F.C.P. 
provided the following medical opinion in referring to the 
veteran:  "[W]as diagnosed with diabetes mellitus on April 
2000 later he developed hypertension that to my judgment is 
due to complications caused by diabetes."

In a letter dated in November 2004, Dr. J.A.C. provided the 
following medical opinion in referring to the veteran:  "He 
has diabetes mellitus large evolution.  He also has 
systematic artery hypertension large evolution, both 
sicknesses controlled by anti-hypertensive and oral 
hypoglycemia.  We comment that this sicknesses are frequently 
associated and conform a metabolic syndrome that brings 
complications of different nature the most outstanding the 
sickness coronary artery."

Neither of these opinions indicate that the physicians 
examined the veteran, they do not contain or refer to any 
clinical data, and do not indicate that the veteran's claims 
file or past medical records were reviewed prior to rendering 
the opinions.

Evidence unfavorable to the veteran's claim includes a VA 
medical examination and associated medical opinion, conducted 
in March 2003.  This physician stated that he did review the 
veteran's claims file, including VA medical records, prior to 
rendering his opinion.  The examination report includes a 
report of physical examination by the physician, including 
blood pressure readings, as well as interpretation of 
clinical laboratory results.

This examiner diagnosed the veteran with essential 
hypertension not secondary to diabetes mellitus.  He opined 
that the veteran's hypertension is less likely than not 
secondary to his diabetes.  The physician based his decision 
on the lack of evidence in the veteran's laboratory tests of 
signs of diabetic nephropathy, stating that the veteran's BUN 
(blood urea nitrogen) and creatinine were within normal 
limits, his urinalysis showed no signs of protein in the 
urine, and the microalbumin done the previous year was very 
low with no evidence of microalbumin.  The physician went on 
to reason that the veteran did not have any risk factors for 
diabetic nephropathy at the time.  He also opined that the 
fact that the veteran was diagnosed with hypertension about 
three years after he was diagnosed with diabetes makes it 
less likely that his hypertension is due to his diabetes 
because usually it takes about five to ten years for the 
diabetes to affect the body and cause some problems with the 
kidneys.

The Board has authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Neither of the medical opinions favorable to the veteran's 
claim indicate that the physicians reviewed the veteran's 
claims file or any past medical history.  In contrast, the 
March 2003 VA examiner specifically stated that the claims 
file had been reviewed.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

More significantly, the medical opinions favorable to the 
veteran's claim consist only of undocumented assertions.  Dr. 
F.C.P.'s May 2004 opinion merely states that in his judgment 
the veteran's hypertension was caused by his diabetes.  No 
basis or reasoning is given for this assertion, and no 
clinical data is referenced in stating how the physician 
arrived at his opinion.  Dr. J.A.C.'s November 2004 opinion 
does not actually state that the veteran's hypertension was 
caused by his diabetes, rather this opinion only states that 
there is an association between the diseases.  Again, no 
reasoning or reference to any clinical data is provided.

In contrast, the VA examiner's March 2003 opinion includes 
detailed reasoning explaining the basis of his medical 
opinion.  He discussed how the clinical data, in the form of 
laboratory findings, formed the basis for his opinion, as 
well as the relative timing of onset of the diabetes and 
hypertension.  Because the VA examiner provided a clear basis 
supported by clinical findings and detailed rationale, as 
well as his review of the claims file, the Board affords 
considerably greater probative weight to his opinion that to 
the opinions of Dr. F.C.P. and Dr. J.A.C.  The Board here 
observes that the record is absent for any evidence that the 
veteran's hypertension is aggravated by his service connected 
diabetes.

Because he is a layperson, and has no medical 
training/expertise, the veteran's own statements to the 
effect that he acquired hypertension as a result of his 
diabetes is not competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is inapplicable in this case.  38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.



____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


